BERGER, Justice,
dissenting.
I agree with the majority that the trial court erred in allowing the victim to testify about uncharged bad acts. I dissent, however, because I am satisfied that the error was harmless beyond a reasonable doubt. The State charged Barnett with multiple sexual crimes, of a similar nature, spanning four years, against one victim. Barnett was in a relationship with the victim’s mother; he regularly stayed in the victim’s home; and he acted as a surrogate father to the victim and her siblings. The victim testified about the six charged offenses *560and then briefly described other instances of the same conduct. If the jury did not believe the victim’s testimony about the charged offenses, there was nothing in her description of the other bad acts that made her sound more credible. If anything, since her testimony about the uncharged bad acts was less detailed and specific, the victim’s additional testimony may have hurt her credibility.
Thus, looking only at the testimony itself, there is nothing to suggest that it was at all prejudicial under the facts of this case. Moreover, the trial court gave a limiting instruction before the bad acts questioning began and, again, as part of the jury instructions at the conclusion of the trial. This Court frequently relies on limiting instructions to “cure” the prejudicial effect of improper comments by witnesses and attorneys.9 There is no reason why the trial court’s limiting instruction in this case should be disregarded. Finally, Barnett was found guilty of lesser included offenses on three of the six charges against him. This verdict supports the conclusion that the jury heeded the limiting instruction and that Barnett, therefore, suffered no prejudice from the improper testimony.
For all of these reasons, I conclude that the error was harmless and that Barnett’s convictions should not be overturned. Like the majority, I do not reach the other arguments advanced by Barnett.

. See, e.g.: Steckel v. State, 711 A.2d 5 (Del.1998); Fuller v. State, 860 A.2d 324 (Del.2004); Franklin v. State, 2005 WL 528674 (Del.Supr.).